DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of 62/810,304 filed 02/25/2019.

Election/Restrictions
A species-restriction-election requirement was mailed on 08/11/2021. 
In Applicant’s response to the requirement filed on 12/06/2021 and also in an interview with Examiner Oyeyemi on 01/11/2022, Applicant disclosed that they have elected species that were not presented in the Restriction/Election (Species) requirement of 08/11/2021. 
Applicant elects the methods in claims 1-15 to detect the combination of the secondary clade members that includes yeast, dermatophyte, saprophyte and Pseudomonas aeruginosa. 
For claim 7, Applicant elects the primer set comprising the combination of primers that are at least 80 % identical to SEQ ID NOS: 203-211, 215, 217, 219 and 221. 
For claim 14, Applicant elects the primer set comprising the combination of SEQ ID NOS: 4-13 and 15-16; and 
For claim 18, Applicant elects the primer set comprising the combination of SEQ ID NOS: 21-22, 24, and SEQ ID NOS:26-31.

Since claims at present are not amended to be limited to the elections above, the Examiner has withdrawn the restriction requirement so as to apply the broadest reasonable interpretation of the claims.

Status of the claims
 Claims 1-20 are pending. Claims 1-20 are currently under examination.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “(ii)  if an an agent causing onychodystrophy is present or absent in”. 
Claim 1 is objected to because this limitation contains a grammatical issue in the underlined phrase “an an”. Please delete one of the “an” from the phrase. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The preamble of claim 1 is directed to of detecting, in a sample, an agent causing onychodystrophy, wherein the agent causing onychodystrophy belongs to a secondary clade member comprising one or more primary clade members. The final step of claim 1 is conditional. 
In one instance,  the final method step is a second real-time PCR that provides a second set of secondary clade-specific primers and a second hydrolysis probe while… 
in an second instance, the if condition is activated, and the final process step corresponds to performing a real time PCR using a set of primary clade specific primers and probe. 
Claim 1 is indefinite because the preamble does not match with the process activated once secondary clade sequences are detected by the instant first and second real time PCR assays. Claims 2-20 are also rejected as they depend from claim 1.


Claim 6 recites a first limitation of “a portion of an internal transcribed spacer 1 (ITS1) adjacent the 18S rRNA”. 
A schematic depicting the fungal rRNA gene is provided below as Fig. 1 (reproduced from pg 89 of Iwen et al., 2002,  Medical mycology, 40(1), pp.87-109).
Fig. 1

    PNG
    media_image1.png
    185
    597
    media_image1.png
    Greyscale


Regarding the limitation of “a portion of an internal transcribed spacer 1 (ITS1) adjacent the 18S rRNA of claim 6”, the term “adjacent” is a relative term that renders the limitation indefinite since no number of nucleotides from the last 3’ nucleotide belonging the 18S rRNA sequence, is recited by the claim or disclosed in the specification such that it is clear what scope of nucleotides of the ITS1 corresponds to the instant portion that is adjacent to the 18S rRNA sequence. Accordingly, the limitation is indefinite. 
Furthermore, based on Fig. 1 of Iwen et al. above, each partial ITS1 nucleotide sequence is necessarily adjacent to an 18S rRNA sequence.
It is noted that to advance prosecution, the Examiner has construed the limitation of “portion of an internal transcribed spacer 1 (ITS1) adjacent the 18S rRNA” as referring simply to “a portion of an internal transcribed spacer 1 (ITS1)”. This interpretation means that the instant claim 6 recites the same limitation of  “a portion of an internal transcribed spacer 1 (ITS1)” twice. 
Amendment of claim 6 to remove the indefinite (and duplicated) limitation is suggested; or alternatively, Applicant may recite the specific SEQ ID NO in place of the instant “portion of ITS1 adjacent the 18S rRNA” presently recited in claim 6.


Accordingly, these limitations are indefinite. 
Furthermore, based on Fig. 1 of Iwen et al. above, each partial ITS2 nucleotide sequence is necessarily adjacent to a 5.8S rRNA or a 28S rRNA sequence.
For examination purposes, the Examiner has construed these two limitations as referring to “a portion of an internal transcribed spacer 2 (ITS2)”. This interpretation means that the instant claim 6 recites the same  limitation of  “a portion of an internal transcribed spacer 2 (ITS2)” thrice. 
Amendment of claim 6 to remove the indefinite (and triplicated) limitations is suggested; or alternatively, Applicant may recite the specific SEQ ID NO in place of the instant “portion of ITS2 adjacent the 5.8S rRNA” or the instant “portion of ITS2 adjacent the 28S rRNA” as presently recited in claim 6.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because claim 7 in two instance recites the limitation “one or more nucleotide sequences 80% or more identical to a sequence selected from the group consisting of the sequences set forth in FIGs. 29-36, 37, 39, 41, 43, 45, and 47” which is indefinite. 
Figures 29-37, 39, 41, 43, 45 and 47 disclose may sequence i.e. SEQ ID NOS: 203-211, 213, 215-219 and 221 (see specification on pages 6-7, para [0035]-[0043], [0045], [0047] and pg 8, para [0049] , [0051] and [0053]) . Accordingly, the Figures are construed as attempting to reference  sequences.
According to the M.P.E.P. 2173.05(s), incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into 
To maintain claim clarity and to be in compliance with M.P.E.P. 2173.05(s), the sequences disclosed in Figures 29-37, 39, 41, 43, 45 and 47 claimed by claim 7 should be explicitly recited. Appropriate correction is required. 

Claims 7, 13-15 and 20 each recite the limitation “set forth as” or “set forth in”. The scope intended by this limitation is not so readily ascertained. It is suggested that the limitation be replaced with conventional U.S. claim language “comprising” or “consisting of”.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 1 recites the limitation “onychodystrophy”. 
The specification discloses on page 15, para [0099] that onychodystrophy refers to any alteration of nail morphology e.g. nail infection or nail discoloration or nail dystrophy.

Claim 1 recites the limitation “dermatophyte”.
The specification discloses on page 15, para [0100] that a dermatophyte belongs to a group of onychomycotic etiological agents that includes the genera Trichophyton, Epidermophyton, and Microsporum. Species within Trichophyton include, but are not limited to, T. interdigitale/mentagrophytes (which are allomorphs of the same species) and T. rubrum.

The Examiner has construed the secondary clade dermatophyte members as organisms  belonging to genus Trichophyton, Epidermophyton, and Microsporum and the primary clade dermatophyte members as organisms characterized as species of each genus.

Claim 1 recites the limitation “yeast”.
The specification discloses on page 15, para [00101] that "yeast" includes organisms of the following genera: Candida, Malassezia, Cryptococcus, and Trichosporon.

Claim 1 recites the limitation "Saprophyte
The specification discloses on page 15, para [00102] that "saprophyte” refers to a group of onychomycotic etiological agents that is not a dermatophyte or a candida. 
A saprophyte may include, but is not limited to, the genera Aspergillus, Acremonium, Alternaria, Penicillium, Paecilomyces, Fusarium, Scopulariopsis, Chaetomium, Curvularia, Mucor, Scytalidium and Rhizopus.

The secondary clade specific primers/probe as recited by the instant claims are construed as referring to genus-specific primers/probe while primary clade specific primers/probe construed as referring to species-specific primers/probe.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-12, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divakar et al. (US2017/0029906, pub Feb 02, 2017).

This rejection under 35 U.S.C. 102(a)(2) might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1
Divakar et al.
Regarding claim 1, Divakar et al. teach a method of detecting an onychomycotic fungus (i.e. the instant agent causing onychodystrophy, belonging to a secondary clade member including one or more primary clade members, said secondary clade member selected from a dermatophyte, a yeast, or a saprophyte) in a sample (see para [0004] and para [0138] and para [0350]-[0351]).

Further regarding claim 1, Divakar et al. teach (i) a screening a sample using at least a first and second set of secondary clade-specific primers (para [0004]), 
wherein the screening comprises:
performing a first real time polymerase chain reaction (PCR) in a first reaction mixture using the first set of secondary clade-specific primers and a first hydrolysis probe specific for a DNA region amplified by the first set of secondary clade-specific primers, the first hydrolysis probe comprising a fluorescent reporter dye and a quencher (see para [0013],[0154], [0156] and Fig. 3 and para [0254]);
performing a second real time PCR in a second reaction mixture using the second set of 

Divakar et al. further teach upon or after determining the presence of one or more secondary clade members, in the sample, perform a second screen of the sample using primary clade-specific primers that are specific to a primary clade member that belongs to the secondary clade member (see para [0155], [0162]).
wherein the second screen comprises performing at least a third real time PCR in a third reaction mixture using the primary clade-specific primers and a third hydrolysis probe specific for a DNA region amplified by the primary clade-specific primers, the third hydrolysis probe comprising a fluorescent reporter dye and a quencher (see para [0162], para [0254]).

Claim 2
Regarding claim 2, Divakar et al. teach wherein the first real time PCR and the second real time PCR are performed in the same reaction mixture (see para [0343], [0805]).

Claims 5-6
Regarding claims 5-6, Divakar et al. teach wherein the first and second sets of secondary clade-specific primers each comprise a primer pair that facilitate amplification of a secondary clade-specific nucleotide sequence within a nuclear-encoded ribosomal (rRNA) gene to facilitate production of amplification products encoding a secondary clade-specific nucleotide sequence within the nuclear-encoded rRNA gene (see para [0005]-[0006] and para [0184]: wherein Divakar et al. discloses that each set of secondary clade specific primers comprise a primer pair that amplifies a secondary clade-specific nucleotide sequence encoding an 18S ribosomal RNA, a 28S ribosomal RNA, a 5.8S ribosomal RNA, or portions thereof, and/or an internal transcribed spacer, or a portion thereof, adjacent the nucleotide sequence encoding the 18S, 28S or 5.8S ribosomal RNA).

Claims 8-10
Regarding claims 8 and 10, Divakar et al. teach wherein the primary clade-specific primers comprise one or more primer pairs configured to amplify a primary clade-specific nucleotide sequence within a nuclear-encoded ribosomal RNA (rRNA) gene or a mitochondrial nucleotide sequence (see para [0219]).
Regarding claim 9, Divakar et al. teach wherein the primary clade-specific nucleotide sequence encodes: an 18S ribosomal RNA, or a portion thereof; a 28S ribosomal RNA, or a portion thereof; a 5.8S ribosomal RNA or a portion there of; and/or an ITS, or a portion thereof, adjacent the 18S, 28S or 5.8S rRNA in the nuclear-encoded rRNA gene (see para [0219], [0226]); 
and wherein the mitochondrial nucleotide sequence encodes: a nicotinamide adenine dinucleotide (NADH) dehydrogenase subunit gene, or a portion thereof, or a putative reverse transcriptase gene, or a portion thereof (see para [0219], para [0227]).

Claim 11
Regarding claim 11, Divakar et al. teach a method of detecting a yeast and/or a dermatophyte in a sample, the method comprising:
(i) screening a sample using at least a first set of yeast-specific primers (see para [0173]-[0174], [0254] for probes and para [0197], [0009], [0056], [0151] and para [0186]-[0189], [0191]-[0192], para [0352]-[0353]: wherein Divakar et al. disclose providing candida specific primers to detect clade members that belong to candida include, without limitation, the species C. albicans, C. parapsilosis, C. glabrata, C. tropicalis, C. guilliermondii, C. krusei, and Malassezia pachydermatis).
Divakar et al. teach (i) screening a sample using at least first set of dermatophyte-specific primers (see para [0173]-[0174], [0254] for disclosure of hybridization probes; see para [0197], [0009], [0056], [0151] and para [0194], [0196], [0198]-[0199], para [0352],[0354]: wherein Divakar et al. disclose providing dermatophyte-specific primers to determine the presence of clade members of the dermatophyte genus that includes Trichophyton rubrum, T. mentagrophytes, Epidermophyton, and Microsporum).


Claim 12
Regarding claim 12, Divakar et al. teach wherein the first real time PCR and the second real time PCR are performed in the same reaction mixture (para[0178], [0183], [0190], [0197], [0343]).

Claim 16
Regarding claim 16, Divakar et al. teach a method of detecting a saprophyte and/or the bacteria Pseudomonas aeruginosa in a sample, the method comprising:
(i) screening a sample using at least a first set of saprophyte-specific primers and at least first set of Pseudomonas aeruginosa-specific primers to determine whether a saprophyte and/or Pseudomonas aeruginosa is present or absent in the sample (para [0165], [0387], [0420]-[0421], [0537]-[0538]), 
wherein the screening comprises:
performing a first real time polymerase chain reaction (PCR) in a first reaction mixture using the first set of saprophyte-specific primers and a first hydrolysis probe specific for a DNA region amplified by the first set of saprophyte-specific primers, the first hydrolysis probe comprising a fluorescent reporter dye and a quencher (para [0025]-[0028], [0202]-[0203], [0205]-[0207] and para [0173]-[0174], [0254]); and
performing a second real time PCR in a second reaction mixture using the first set of Pseudomonas aeruginosa-specific primers and a second hydrolysis probe specific for a DNA region amplified by the first set of Pseudomonas aeruginosa-specific primers, the second hydrolysis probe comprising a fluorescent reporter dye and a quencher (para 0165], [0387], [0420]-[0421], [0537]-[0538] and para [0254], [0343]); and
Divakar et al. teach upon determining the presence of one or more secondary clade members, in the sample, use primary clade-specific primers that distinguish between different primary clade members 

Claim 17
Regarding claim 17, Divakar et al. teach wherein the first real time PCR and the second real time PCR are performed in the same reaction mixture (para [0178], [0183], [0190], [0197], [0343]).

Claim 19
Regarding claim 19, Divakar et al. teach wherein the saprophyte genus and/or species-specific primers comprise primers specific for Alternaria (para [0077], [0242], [0280], [0357], [0714]-[0721], [0730]).
Accordingly, the instant claims 1-2, 5-6, 8-12, 16-17 and 19 are anticipated by Divakar et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Divakar et al. (US2017/0029906, pub Feb 02, 2017) as applied to claim 1, further in view of Chiriac  et al. (2015, Clinical Interventions in Aging, 10, pp. 265-267) and Deschaght  et al. (2009, BMC microbiology, 9(1), pp.1-7).

The teachings of Divakar et al. as it pertains to claim 1 are provided above.

 Divakar et al. do not fully meet the limitations of claims 3-4.

Claims 3-4
Regarding claims 3-4 Chiriac et al. teach Pseudomonas aeruginosa infection causes chloronychia or green nail syndrome, that are characterized by green discoloration of the nail plate (greenish-yellow, greenish-brown, greenish-black), proximal chronic non-tender paronychia, and distolateral onycholysis (abstract).

Regarding claims 3-4, Deschaght et al. teach a real-time PCR assay that provides Pseudomonas aeruginosa specific primers and a hydrolysis probe comprising a fluorescent reporter dye and a quencher, said hydrolysis probe binding to/detecting a DNA region amplified by the Pseudomonas aeruginosa specific primers (page 5, Table 3).

It would have been obvious to the ordinary skilled artisan before the effective filing to include the  Pseudomonas aeruginosa specific primers and a hydrolysis probe for binding and detecting a Pseudomonas aeruginosa target sequence as taught by Deschaght et al. in Divakar et al.’s assay for detecting causative agents of onychomycosis in view of Chiriac et al.’s teaching that Pseudomonas infection can cause chloronychia or green nail syndrome. It would have taken no more than ordinary skill for an artisan to combine the primers and probe of Deschaght et al. into the multiplex PCR reaction 
In view of all of the teachings of the cited prior art refences above, the instant claims 3-4 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-6, 8-12, 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 18-20,24, 27-29 of copending Application No. 15/222,652 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other.
Both inventions are directed to methods that comprise performing at least two polymerase chain reaction with a PCR reaction mix comprising a plurality of sets of PCR secondary clade-specific primer pairs so as to detect onchymycotic fungi having members Candida, dermatophyte and/or saprophyte clade members.

The instant claims and the claims of copending Application No. 15/222,652 also require a real time PCR assay that uses at least one set of primary clade-specific primers and labeled probe after the first real time PCR screen detects secondary clade member(s) are present in the sample.

The claims of copending Application No. 15/222,652 differs from the instant claims by further requiring a fourth, fifth and sixth set of primary clade specific primer pairs for each clade of candida, dermatophyte and/or saprophyte for the real time PCR assay, wherein the primary clade specific primers encode a 18S ribosomal RNA, or a portion thereof; an ITS, or a portion thereof, adjacent the 18S, 28S or 5.8S rRNA in the nuclear-encoded rRNA gene, or a mitochondrial nucleotide sequence.

Claim 1 of copending Application No. 15/222,652 correspond to a more specific version of claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are currently allowed. 
Claims 7, 13-15, 18 and 20 are not rejected over the prior art but are rejected for other reasons as noted above.
Concerning claim 7, The primer set comprising the combination of primers at least 80 % identical to SEQ ID NOS: 203-211, 215, 217, 219 and 221 are free of the prior art. 
Concerning claim 13, The primer set comprising SEQ ID NOS: 1-3 are free of the prior art.
Concerning claim 14, The primer set consisting of SEQ ID NOS: 4-13 and 15-16 are free of the prior art. 
Concerning claim 15, The primer set consisting of SEQ ID NOS: 17-19 are free of the prior art.
Concerning claim 18, The primer set consisting of SEQ ID NOS: 21-22, 24, 26-31 are free of the prior art.
Concerning claim 20, The primer set consisting of SEQ ID NOS: 50-52.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637            

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637